UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – December 31, 2015 Item 1.Schedule of Investments. GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2015 Principal Security Description Rate Maturity Value Municipal Bonds - 90.9% Alabama - 1.4% $ Alabama Special Care Facilities Financing Authority-Birmingham, Alabama Revenue Bond % 11/15/39 $ Arkansas - 0.1% Arkansas Development Finance Authority, Arkansas Revenue Bond, Series B 04/01/21 California- 12.0% California Health Facilities Financing Authority, California Revenue Bond 07/01/26 California Health Facilities Financing Authority, California Revenue Bond, Series A 04/01/25 California State Public Works Board, California Revenue Bond, Series B1 03/01/30 California State Public Works Board, California Revenue Bond, Series C 10/01/22 California State Public Works Board, California Revenue Bond, Series G 11/01/37 City of Fairfield, California Certificate of Participation, Series A (a) 04/01/30 County of San Bernardino, California Certificate of Participation 08/01/28 Golden State Tobacco Securitization Corp., California Revenue Bond, Series A 06/01/29 Principal Security Description Rate Maturity Value $ Modesto Irrigation District Financing Authority, California Revenue Bond (b) % 09/01/27 $ Natomas Unified School District, California General Obligation Bond (a) 08/01/26 Natomas Unified School District, California General Obligation Bond (a) 08/01/27 State of California, California General Obligation Bond, Series 07 10/01/27 Stockton East Water District, California Certificate of Participation, Series B (a) 5.96-5.97 04/01/20 Stockton East Water District, California Certificate of Participation, Series B (a) 04/01/26 Victor Valley Community College District, California General Obligation Bond, Series A 08/01/29 Connecticut - 8.6% Connecticut State Health & Educational Facility Authority, Connecticut Revenue Bond, Series Z-1 07/01/42 State of Connecticut, Connecticut General Obligation Bond, Series A (b) 03/01/24 University of Connecticut, Connecticut Revenue Bond, Series A 02/15/18 District of Columbia - 1.6% District of Columbia, District of Columbia Certificate of Participation 01/01/19 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2015 Principal Security Description Rate Maturity Value Florida - 9.0% $ County of Miami-Dade Transit System, Florida Revenue Bond % 07/01/32 $ Highlands County Health Facilities Authority, Florida Revenue Bond, Series G 11/15/22 South Florida Water Management District, Florida Certificate of Participation 10/01/20 South Florida Water Management District, Florida Certificate of Participation 10/01/36 South Miami Health Facilities Authority, Florida Revenue Bond 08/15/32 Illinois - 22.5% Chicago Park District, Illinois General Obligation Bond, Series A 01/01/25 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/27 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/33 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/33 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/40 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/38 Chicago Park District, Illinois General Obligation Bond, Series C 01/01/27 Principal Security Description Rate Maturity Value $ Chicago Park District, Illinois General Obligation Bond, Series C % 01/01/29 % Chicago Park District, Illinois General Obligation Bond, Series D 01/01/16 Chicago Park District, Illinois General Obligation Bond, Series D 01/01/21 Illinois Finance Authority, Illinois Revenue Bond, Series D 11/01/28 Illinois Finance Authority, Illinois Revenue Bonds 07/01/46 Metropolitan Pier & Exposition Authority, Illinois Revenue Bond 06/15/50 Metropolitan Pier & Exposition Authority, Illinois Revenue Bond, Series A 06/15/53 Metropolitan Pier & Exposition Authority, Illinois Revenue Bond, Series B 12/15/28 Township of Campton, Illinois General Obligation Bond 12/15/19 University of Illinois, Illinois Revenue Bond, Series A 04/01/36 University of Illinois, Illinois Revenue Bond, Series A 04/01/39 Will Grundy Etc Counties Community College District No. 525, Illinois General Obligation Bond, Series B 06/01/36 Indiana - 2.0% Indiana Finance Authority, Indiana Revenue Bond, Series A 05/01/42 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2015 Principal Security Description Rate Maturity Value Kansas - 1.8% $ State of Kansas Department of Transportation, Kansas Revenue Bond, Series B (b) % 09/01/17 $ Maryland - 0.6% Montgomery County Housing Opportunites Commission, Maryland Revenue Bond, Series C 07/01/31 Massachusetts - 1.1% Massachusetts Housing Finance Agency, Massachusetts Revenue Bond, Series C 12/01/30 Michigan - 2.2% Michigan State Building Authority, Michigan Revenue Bond, Series A 10/15/31 Michigan State Housing Development Authority, Michigan Revenue Bond, Series A 10/01/29 Missouri - 0.2% St Louis Municipal Finance Corp., Missouri Revenue Bond 02/15/23 Nevada - 3.4% County of Clark, Nevada General Obligation Bond 11/01/30 County of Clark, Nevada General Obligation Bond 11/01/35 Nevada Housing Division, Nevada Revenue Bond, Series A 10/01/20 New York - 5.1% Metropolitan Transportation Authority, New York Revenue Bond, Series A 11/15/31 Principal Security Description Rate Maturity Value $ New York State Dormitory Authority, New York Revenue Bond % 08/01/17 $ New York State Dormitory Authority, New York Revenue Bond 07/01/30 New York State Dormitory Authority, New York Revenue Bond, Series D 02/15/19 Schenectady Metroplex Development Authority, New York Revenue Bond, Series A 08/01/33 Ohio - 3.8% American Municipal Power, Inc., Ohio Revenue Bond, Series B 02/15/37 Gallia County Local School District, Ohio General Obligation Bond 12/01/30 Oregon - 0.0% State of Oregon Housing & Community Services Department, Oregon Revenue Bond, Series B 07/01/26 Pennsylvania - 2.2% Swarthmore Borough Authority, Pennsylvania Revenue Bond, Series A 09/15/30 Texas - 8.0% City Public Service Board of San Antonio, Texas Revenue Bond 02/01/32 County of Harris, Texas Revenue Bond (b) 08/15/35 Lamar Consolidated Independent School District, Texas General Obligation Bond 02/15/38 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2015 Principal Security Description Rate Maturity Value $ Northside Independent School District, Texas General Obligation Bond % 06/15/35 $ Red River Education Financing Corp., Texas Revenue Bond 03/15/38 Schertz-Cibolo-Universal City Independent School District, Texas General Obligation Bond 02/01/36 Washington - 5.3% Central Puget Sound Regional Transit Authority, Washington Revenue Bond 02/01/28 City of Seattle Drainage & Wastewater Revenue, Washington Revenue Bond 06/01/38 Everett Housing Authority, Washington Revenue Bond (b) 06/01/37 State of Washington, Washington Certificate of Participation, Series D 07/01/28 Total Municipal Bonds (Cost $96,286,250) Shares Security Description Value Money Market Fund - 8.1% Fidelity Government Money Market Fund, 0.12% (b)(Cost $8,817,197) Total Investments - 99.0% (Cost $105,103,447)* $ Other Assets & Liabilities, Net – 1.0% Net Assets – 100.0% $ (a) Zero coupon bond. Interest rate presented is yield to maturity. (b) Variable rate security. Rate presented is as of December 31, 2015. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 2 value displayed in this table includes Municipal Bonds and a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each Municipal Bond security by state. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended December 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GURTIN NATIONAL MUNICIPAL INTERMEDIATE VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2015 Principal Security Description Rate Maturity Value Municipal Bonds - 87.6% Arkansas - 2.3% $ Bentonville School District No. 6, Arkansas General Obligation Bond % 06/01/30 $ California- 9.9% Centinela Valley Union High School District, California General Obligation Bond, Series B 08/01/30 Compton Unified School District, California General Obligation Bond, Series D (b) 06/01/18 Inglewood Public Financing Authority, California Revenue Bond 08/01/19 Stockton Unified School District, California General Obligation Bond, Series A 08/01/18 Colorado- 1.5% County of Adams, Colorado Certificate of Participation 12/01/18 Illinois - 18.9% Chicago Park District, Illinois General Obligation Bond, Series A 01/01/20 Illinois Finance Authority, Illinois Revenue Bond, Series C 11/15/32 Illinois Finance Authority, Illinois Revenue Bonds 11/15/25 Kane County Community Unit School District No. 304 Geneva, Illinois General Obligation Bond, Series A 01/01/26 Metropolitan Pier & Exposition Authority, Illinois Revenue Bond, Series B 06/15/23 State of Illinois, Illinois Revenue Bond, Series B 06/15/22 Principal Security Description Rate Maturity Value Kentucky - 3.6% $ Corbin Independent School District Finance Corp., Kentucky Revenue Bond % 02/01/26 $ Michigan - 8.4% Central Michigan University, Michigan Revenue Bond 10/01/24 L'Anse Creuse Public Schools, Michigan General Obligation Bond 05/01/25 Lansing School District, Michigan General Obligation Bond 05/01/21 New Jersey - 1.1% Borough of Tuckerton, New Jersey General Obligation Bond 03/01/18 North Dakota - 2.8% City of Mandan, North Dakota General Obligation Bond, Series B 05/01/18 Ohio - 3.9% Trotwood-Madison City School District, Ohio Certificate of Participation 12/01/23 Trotwood-Madison City School District, Ohio Certificate of Participation 12/01/24 Trotwood-Madison City School District, Ohio Certificate of Participation 12/01/25 Pennsylvania - 12.1% Commonwealth of Pennsylvania, Pennsylvania General Obligation Bond, First Series 06/01/28 Hampton Township School District, Pennsylvania General Obligation Bond, Series A 11/15/17 GURTIN NATIONAL MUNICIPAL INTERMEDIATE VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2015 Principal Security Description Rate Maturity Value $ Northern Tioga School District, Pennsylvania General Obligation Bond % 04/01/21 $ Pennsylvania Turnpike Commission, Pennsylvania Revenue Bond, Series B 12/01/25 Wyalusing Area School District, Pennsylvania General Obligation Bond 04/01/21 South Dakota - 3.4% South Dakota Board of Regents, South Dakota Revenue Bond 04/01/18 South Dakota Board of Regents, South Dakota Revenue Bond 04/01/19 Texas - 17.0% Dallas/Fort Worth International Airport, Texas Revenue Bond 11/01/27 Fort Bend County Municipal Utility District No. 2, Texas General Obligation Bond 10/01/29 Harris County Municipal Utility District No. 290, Texas General Obligation Bond 09/01/21 Harris County Municipal Utility District No. 383, Texas General Obligation Bond 09/01/19 Harris County Municipal Utility District No. 383, Texas General Obligation Bond 09/01/20 Harris County Municipal Utility District No. 383, Texas General Obligation Bond 09/01/21 Harris County Municipal Utility District No. 383, Texas General Obligation Bond 09/01/24 Principal Security Description Rate Maturity Value $ Harris County Municipal Utility District No. 383, Texas General Obligation Bond % 09/01/25 $ Reagan County Independent School District, Texas General Obligation Bond 02/15/23 Washington - 2.7% Grant County Public Utility District No. 2, Washington Revenue Bond, Series B 01/01/26 Total Municipal Bonds (Cost $15,759,065) Shares Security Description Value Money Market Fund - 26.9% Fidelity Government Money Market Fund, 0.12% (a) (Cost $4,859,935) Total Investments - 114.5% (Cost $20,619,000)* $ Other Assets & Liabilities, Net - (14.5)% Net Assets – 100.0% $ (a) Variable rate security. Rate presented is as of December 31, 2015. (b)Zero coupon bond. Interest rate presented is yield to maturity. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2015. GURTIN NATIONAL MUNICIPAL INTERMEDIATE VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2015 Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 2 value displayed in this table includes Municipal Bonds and a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each Municipal Bond security by state. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended December 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2015 (Unaudited) Principal Security Description Rate Maturity Value Municipal Bonds - 95.5% California- 80.8% $ Abag Finance Authority for Nonprofit Corps, California Revenue Bond % 01/01/33 $ Alameda Public Financing Authority, California Revenue Bond, Series A 07/01/29 Bret Harte Union High School District, California Certificate of Participation 09/01/20 California Health Facilities Financing Authority, California Revenue Bond 07/01/36 California Infrastructure & Economic Development Bank, California Revenue Bond 08/15/23 California Infrastructure & Economic Development Bank, California Revenue Bond 08/15/29 California Infrastructure & Economic Development Bank, California Revenue Bond, Series A2 (a) 10/01/47 California State Public Works Board, California Revenue Bond, Series B 04/01/27 California State Public Works Board, California Revenue Bond, Series B1 03/01/26 California State Public Works Board, California Revenue Bond, Series G 11/01/31 California State Public Works Board, California Revenue Bond, Series G 11/01/37 Principal Security Description Rate Maturity Value $ California State Public Works Board, California Revenue Bond, Series G1 % 10/01/30 $ California State Public Works Board, California Revenue Bond, Series I-1 11/01/29 Centinela Valley Union High School District, California General Obligation Bond, Series B 08/01/30 Centinela Valley Union High School District, California General Obligation Bond, Series B 08/01/33 Chabot-Las Positas Community College District, California General Obligation Bond, Series C (b) 08/01/36 Chino Valley Unified School District, California General Obligation Bond (b) 08/01/26 Chino Valley Unified School District, California General Obligation Bond (b) 08/01/29 City & County of San Francisco, California Certificate of Participation 09/01/16 City of Fairfield, California Certificate of Participation, Series A (b) 04/01/30 City of Fresno Water System, California Revenue Bond, Series A 06/01/18 City of Vallejo Water Revenue, California Revenue Bond 05/01/18 Coachella Valley Unified School District, California General Obligation Bond, Series D 08/01/37 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2015 (Unaudited) Principal Security Description Rate Maturity Value $ Corona Public Financing Authority, California Revenue Bond, Series C % 09/01/21 $ County of San Bernardino, California Certificate of Participation 08/01/28 County of San Bernardino, California Certificate of Participation 08/01/28 Dublin Unified School District, California General Obligation Bond, Series D (b) 08/01/34 Elk Grove Finance Authority, California Special Tax Bond 09/01/38 Fresno Unified School District, California General Obligation Bond, Series G (b) 08/01/41 Golden State Tobacco Securitization Corp., California Revenue Bond, Series A 06/01/23 Los Angeles Community Redevelopment Agency, California Revenue Bond 09/01/37 Los Angeles County Regional Financing Authority, California Revenue Bond, Series B 11/15/21 Los Angeles County Schools Regionalized Business Services Corp., California Certificate of Participation, Series B 06/01/27 Los Angeles Department of Water & Power, California Revenue Bond, Series A-1 07/01/39 Principal Security Description Rate Maturity Value $ Los Angeles Department of Water, California Revenue Bond % 07/01/38 $ Los Angeles Department of Water, California Revenue Bond, Series A2 07/01/35 Los Angeles Municipal Improvement Corp., California Revenue Bond 08/01/23 Metropolitan Water District of Southern California, California Revenue Bond, Series A4 (a) 07/01/36 Metropolitan Water District of Southern California, California Revenue Bond 07/01/37 Metropolitan Water District of Southern California, California Revenue Bond, Series C 07/01/35 Modesto Irrigation District Financing Authority, California Revenue Bond (a) 09/01/27 Modesto Irrigation District Financing Authority, California Revenue Bond (a) 09/01/37 New Haven Unified School District, California General Obligation Bond, Series A (b) 08/01/24 New Haven Unified School District, California General Obligation Bond, Series A (b) 08/01/27 Northern California Transmission Agency, California Revenue Bond (a) 05/01/24 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2015 (Unaudited) Principal Security Description Rate Maturity Value $ Oakland Unified School District/Alameda County, California General Obligation Bond % 08/01/38 $ Oxnard School District, California General Obligation Bond, Series A 08/01/30 Placentia-Yorba Linda Unified School District, California Certificate of Participation 10/01/30 Port of Oakland, California Revenue Bond, Series P 05/01/33 Regents of the University of California Medical Center Pooled Revenue, California Revenue Bond, Series C2 (a) 05/15/43 Sacramento County Sanitation Districts Financing Authority, California Revenue Bond, Series B (a) 12/01/35 Sacramento County Water Financing Authority, California Revenue Bond, Series B (a) 06/01/34 San Bernardino City Unified School District, California General Obligation Bond, Series C 08/01/40 San Bernardino Community College District, California General Obligation Bond, Series C 08/01/31 San Bernardino Municipal Water Department, California Certificate of Participation 02/01/17 Principal Security Description Rate Maturity Value $ San Diego Public Facilities Financing Authority, California Revenue Bond, Series A % 04/15/29 $ San Mateo Union High School District, California General Obligation Bond, Series A (b) 09/01/25 Santa Clara County Board of Education, California Certificate of Participation 04/01/25 Sierra View Local Health Care District, California Revenue Bond 07/01/37 State of California, California General Obligation Bond 10/01/28 State of California, California General Obligation Bond 11/01/37 State of California, California General Obligation Bond, Series 2007 05/01/30 State of California, General Obligation Bond, Series 07 10/01/27 Stockton East Water District, California Certificate of Participation, Series B (b) 5.96-6.00 04/01/21 Stockton East Water District, California Certificate of Participation, Series B (b) 04/01/25 Stockton Unified School District, California General Obligation Bond 07/01/27 Stockton Unified School District, California General Obligation Bond 09/01/30 Tulare County Board of Education, California Certificate of Participation 05/01/33 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2015 (Unaudited) Principal Security Description Rate Maturity Value $ Victor Valley Community College District, California General Obligation Bond, Series A % 08/01/29 $ Illinois - 13.0% Chicago Park District, Illinois General Obligation Bond, Series A 01/01/30 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/35 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/40 Chicago Park District, Illinois General Obligation Bond, Series B 01/01/26 Chicago Park District, Illinois General Obligation Bond, Series B 01/01/26 Chicago Park District, Illinois General Obligation Bond, Series C 01/01/23 Chicago Park District, Illinois General Obligation Bond, Series C 01/01/37 Chicago Park District, Illinois General Obligation Bond, Series C 01/01/40 Metropolitan Pier & Exposition Authority, Illinois Revenue Bond 06/15/50 Metropolitan Pier & Exposition Authority, Illinois Revenue Bond, Series A 06/15/53 Metropolitan Pier & Exposition Authority, Illinois Revenue Bond, Series B 12/15/28 Texas - 1.7% North Texas Tollway Authority, Texas Revenue Bond 01/01/31 Total Municipal Bonds (Cost $162,589,134) Shares Security Description Value Money Market Fund - 3.5% Fidelity Government Money Market Fund, 0.12% (a)(Cost $6,289,852) $ Total Investments - 99.0% (Cost $168,878,986)* $ 175,223,998 Other Assets & Liabilities, Net – 1.0% Net Assets – 100.0% $ (a) Variable rate security. Rate presented is as of December 31, 2015. (b) Zero coupon bond. Interest rate presented is yield to maturity. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 2 value displayed in this table includes Municipal Bonds and a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each Municipal Bond security by state. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended December 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GURTIN CALIFORNIA MUNICIPAL INTERMEDIATE VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2015 Principal Security Description Rate Maturity Value Municipal Bonds - 82.3% Arkansas - 3.4% $ Bentonville School District No. 6, Arkansas General Obligation Bond % 06/01/30 $ California- 59.1% California Statewide Communities Development Authority, California Revenue Bond 11/15/23 Centinela Valley Union High School District, California General Obligation Bond, Series B 08/01/30 Chula Vista Elementary School District, California Certificate of Participation, Series A 09/01/19 City & County of San Francisco CA, California Certificate of Participation, Series A 04/01/18 Compton Unified School District, California General Obligation Bond, Series D (a) 06/01/18 County of Santa Cruz, California Certificate of Participation 08/01/23 Dinuba Unified School District, California General Obligation Bond 08/01/29 Fillmore Unified School District, California General Obligation Bond 07/01/18 Golden State Tobacco Securitization Corp., California Revenue Bond, Series A 06/01/30 Imperial Community College District, California General Obligation Bond 08/01/29 Poway Unified School District Public Financing Authority, California Special Tax Bond, Series A 09/01/24 Principal Security Description Rate Maturity Value $ Poway Unified School District Public Financing Authority, California Special Tax Bond, Series A % 09/01/25 $ San Mateo County Transit District, California Revenue Bond, Series A 06/01/18 Stockton Unified School District, California General Obligation Bond, Series B 08/01/18 Stockton Unified School District, California General Obligation Bond, Series B 08/01/19 Stockton Unified School District, California General Obligation Bond, Series B 08/01/24 Val Verde Unified School District, California Certificate of Participation, Series A 08/01/26 Visalia Unified School District, California General Obligation Bond 08/01/17 Waugh School District, California Special Tax Bond 09/01/20 Illinois - 19.8% Chicago Park District, Illinois General Obligation Bond, Series C 01/01/25 Chicago Park District, Illinois General Obligation Bond, Series C 01/01/25 Illinois Finance Authority, Illinois Revenue Bond, Series C 11/15/32 Metropolitan Pier & Exposition Authority, Illinois Revenue Bond, Series B 06/15/23 Total Municipal Bonds (Cost $10,701,493) GURTIN CALIFORNIA MUNICIPAL INTERMEDIATE VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2015 Shares Security Description Value Money Market Fund - 22.4% Fidelity Government Money Market Fund, 0.12% (b) (Cost $2,913,378) $ Total Investments - 104.7% (Cost $13,614,871)* $ Other Assets & Liabilities, Net – (4.7)% Net Assets – 100.0% $ (a) Zero coupon bond. Interest rate presented is yield to maturity. (b) Variable rate security. Rate presented is as of December 31, 2015. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2015. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 2 value displayed in this table includes Municipal Bonds and a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each Municipal Bond security by state. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level Level 1, Level 2 and Level 3 for the period ended December 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDSII By:/s/ Jessica Chase Jessica Chase, Principal Executive Officer Date:2/2/16 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Jessica Chase Jessica Chase, Principal Executive Officer Date:2/2/16 By:/s/ Karen Shaw Karen Shaw, Principal Financial Officer Date:2/2/16
